Sognier, Judge.
On certiorari to the Supreme Court, our earlier decision in the above case reversing the judgment of the trial court has been reversed. Ketcham v. Franklyn Gesner Fine Paintings, Inc., 169 Ga. App. 329 (312 SE2d 639) (1983). Accordingly, our opinion entered December 1, 1983 is vacated and the judgment of the Supreme Court is adopted as that of this court. Franklyn Gesner Fine Paintings, Inc. v. Ketcham, 252 Ga. 537 (314 SE2d 903) (1984).

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.